     Case 3:19-cv-00970-JLS-AHG Document 121 Filed 11/13/20 PageID.6004 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11     ORTHOPAEDIC HOSPITAL d/b/a                              Case No.: 19-CV-970 JLS (WVG)
       Orthopaedic Institute For Children,
12
                                            Plaintiff,         ORDER REGARDING HEARING
13
       v.                                                      (ECF Nos. 88, 109)
14
       DJO GLOBAL, INC. and
15
       DJO FINANCE LLC,
16                                        Defendants.
17
18
19             Presently before the Court is Plaintiff Orthopaedic Hospital’s Motion for Partial
20    Summary Judgment (ECF No. 88) and Defendants’ Cross Motion for Summary Judgment
21    (ECF No. 109). The Court will hold the November 19, 2020 hearing on these Motions by
22    video.     The    Parties    must    contact       the     Courtroom    Deputy    by    email    at
23    alex_ramos@casd.uscourts.gov for access information. If visual aids will be used during
24    ///
25    ///
26    ///
27    ///
28    ///

                                                         1
                                                                                       19-CV-970 JLS (WVG)
     Case 3:19-cv-00970-JLS-AHG Document 121 Filed 11/13/20 PageID.6005 Page 2 of 2



 1    the hearing, the Court requests that the Parties provide hard copies or lodge electronic
 2    copies with the Court at least two hours before the hearing.
 3          IT IS SO ORDERED
 4    Dated: November 13, 2020
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                             19-CV-970 JLS (WVG)
